                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN



KIMBERLY KIM
                Plaintiff,                                 Case No.: 19-cv-300
v.
UY CREATIVE COMMUNICATIONS, LLC
And
MAUREEN UY
                Defendants.




                                 STIPULATION FOR DISMISSAL


        In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Kimberly Kim, by

her attorneys OVB Law & Consulting, S.C., and Defendants UY Creative Communications, LLC and

Maureen UY, by their attorneys, Murdock Law, S.C., hereby stipulate to the dismissal of all claims in

this action, with prejudice and each party to bear its own costs.



Dated this 3rd day of January 2020.

                                                OVB LAW & CONSULTING, S.C.
                                                Attorneys for Plaintiff

                                               /s/ Samantha C. Huddleston
                                                O. Emil Ovbiagele
                                                WI State Bar No. 1089677
                                                Samantha C. Huddleston
                                                WI State Bar No. 1101385

                                                839 N. Jefferson St, Suite 502
                                                Milwaukee, WI 53202
                                                414-585-0588 (office)
                                                414-255-3031 (fax)



           Case 2:19-cv-00300-NJ Filed 02/03/20 Page 1 of 2 Document 20
                                       emil@ovblaw.com (email)
                                       samantha@ovblaw.com (email)

Dated this ____ day of January 2020.

                                       MURDOCK LAW, S.C.
                                       Attorneys for Defendants

                                       /s/ Andrea L. Murdock
                                       Andrea L. Murdock
                                       WI State Bar No. 1051899
                                       Anthony K. Murdock
                                       WI State Bar No. 1054531

                                       4425 North Port Washington Road
                                       Suite 107
                                       Milwaukee, Wisconsin 53212
                                       p 844-744-7529
                                       f 414-930-4468
                                       andrea@murdock-law.com
                                       anthony@murdock-law.com




                                          2

          Case 2:19-cv-00300-NJ Filed 02/03/20 Page 2 of 2 Document 20
